Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 1 of 29 PageID 435



                       SETTLEMENT AGREEMENT AND RELEASE

        This Settlement Agreement and Release (“Agreement”) is made and entered into on
November 6, 2019, by and among the Settlement Class Representative (as defined in Paragraph
29), for himself and on behalf of the Settlement Class (as defined in Paragraphs 27 and 28), and
Lincare Holdings Inc. (“Lincare”) and American HomePatient, Inc. (“AHOM”) subject to Court
approval as required by Rule 23 of the Federal Rules of Civil Procedure (Lincare and AHOM are
collectively referred to herein as “Defendants”). Settlement Class Representative and
Defendants enter into this agreement by and through their respective counsel. As provided
herein, Defendants and Settlement Class Representative hereby stipulate and agree that, in
consideration of the promises and covenants set forth in this Agreement and upon entry by the
Court of a final order and judgment, all claims of the Settlement Class Representative and the
Settlement Class that have or could have been asserted against Defendants in the action titled
Joseph Kuss v. American HomePatient, Inc. and Lincare Holdings, Inc., Case No. 8:18-cv-
02348-EAK-TGW, pending in the United States District Court for the Middle District of Florida,
Tampa Division (the “Litigation”), shall be settled and compromised upon the terms and
conditions contained herein. Settlement Class Representative and Defendants collectively are
referred to herein as the “Parties.”

                                      I.      RECITALS

         A.     This litigation arises from a burglary (the “Burglary”, as defined below) that
occurred at the Newark, Delaware office location of AHOM. Specifically, on January 7, 2017, an
AHOM employee discovered that AHOM’s Newark office apparently had been ransacked
sometime during the previous night. The employee observed that the side glass door to the
office building had been shattered and that several items of office equipment appeared to be
missing. The AHOM employee immediately contacted the general manager of the office, who
arrived at the scene a short time later and, after reviewing the condition of the facility, notified
the Newark Police Department and the landlord of the building. The police promptly launched
an investigation, which included finger-printing the office and taking numerous photographs of
the crime scene. The police also reviewed security camera footage from an adjacent business.
To the best of Defendants’ knowledge, no one was ever arrested in connection with the Burglary.

          B.    AHOM soon determined that seven computer tower boxes, together with an
electric leaf blower, had been taken during the Burglary. Also, five of the seven computers were
not encrypted and may have contained personally identifiable information (“PII”) (as defined in
Paragraph 18) of AHOM’s present or former patients. AHOM ultimately identified 13,709
individuals whose information conceivably might have been contained on the stolen computers.

        C.     Although AHOM could not determine whether all of these individuals had PII
saved locally on the stolen computer towers, AHOM nevertheless elected to notify all 13,709 of
these potentially impacted individuals because it was possible that these individuals may have
had PII saved locally on the stolen computer towers. AHOM hired an outside firm, Epiq
Systems, Inc. (“Epiq”), to send letters to these individuals to inform them of the Burglary and to
advise them that their PII, possibly including first and last name, address, AHOM account
number, Social Security number, diagnosis codes, date of birth, financial information, and



PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 2 of 29 PageID 436



treatment information, might have been exposed as a result of the Burglary.1 These notices were
mailed on March 6, 2017.

           D. At the same time, AHOM notified the media of the Burglary through notices
placed with the Wilmington Journal, Baltimore Sun, and Philadelphia Inquirer. AHOM further
notified the U.S. Department of Health and Human Services, Office of Civil Rights, of the
Burglary.

           E. AHOM made available to all potentially impacted patients one year of
complimentary credit monitoring, remediation services, and identity theft insurance. AHOM
also established a call center to answer any patient questions.

          F. On September 24, 2018, Joseph Kuss (the “Plaintiff”) filed the Litigation against
Defendants, asserting claims for alleged negligence, invasion of privacy, breach of implied
contract, negligence per se, unjust enrichment, breach of fiduciary duty, and violation of
Florida’s Deceptive and Unfair Trade Practices Act. On November 5, 2018, Defendants moved
to dismiss the complaint in its entirety (the “Motion to Dismiss”). Subsequently, on November
19, 2017, and before responding to the Motion to Dismiss, Plaintiff filed his First Amended
Class Action Complaint (the “Amended Complaint”). Plaintiff’s filing of the Amended
Complaint mooted the pending Motion to Dismiss. On December 19, 2018, Defendants moved
to dismiss the Amended Complaint in its entirety again (the “Second Motion to Dismiss”), and
on January 25, 2019, Plaintiff responded to that motion. Before the Court could rule on
Defendants’ pending Second Motion to Dismiss, the Parties agreed to mediate the case before an
independent mediator. The Amended Complaint was the operative pleading at the time of
mediation.

           G. Prior to the mediation, the Parties investigated the facts and law underlying the
claims asserted in the Litigation through formal and informal discovery. Plaintiff served
Interrogatories and two separate Requests for Production on Defendants. Defendants responded
to the written discovery requests and produced hundreds of pages of documents to Plaintiff.
Defendants also served Interrogatories and Requests for Production on Plaintiff. Plaintiff
responded to the written discovery requests and produced more than 160 pages of documents to
Defendants. Plaintiff also conducted the depositions of the Defendants’ corporate representatives
and Lincare’s head privacy officer. Defendants conducted the deposition of Plaintiff. The
Parties also engaged in informal discovery.

          H. On May 10, 2019, the Parties participated in a formal mediation session with
mediator Steven Jaffe, Esq., of Upchurch, Watson, White & Max. The formal mediation session
lasted more than 9 hours. Prior to the mediation, the Parties engaged in numerous telephone

     1
       AHOM worked with Epiq to send notice to individuals who potentially were impacted by the Burglary.
AHOM initially provided Epiq with a list of 13,861 individuals potentially impacted by the Burglary, which was
comprised of approximately 10,533 individuals in Delaware, 1,980 individuals in Maryland, and 1,348 individuals
in Pennsylvania. Later documentation from Epiq showed that 13,709 individuals were notified. The discrepancy of
152 notifications between those submitted and those mailed is due to the fact that 148 of the individuals were
duplicates in the data file, and already received notification as part of the 13,709 notifications that Epiq mailed out.
The remaining 4 individual entries appeared to have been incomplete registrations.


                                                         –2–
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 3 of 29 PageID 437



conferences negotiating directly among counsel and preparing for mediation, including separate
conversations with the mediator.

          I. At the mediation, the Parties reached an understanding in principle concerning the
general terms of a proposed settlement for the Litigation requiring submission of a final
settlement agreement to the Court for preliminary approval. Settlement discussions also
continued with the assistance of the mediator after the mediation and involved the negotiation of
additional settlement terms and numerous documents related to this Settlement, including this
Agreement.

          J. The Parties did not discuss attorneys’ fees at the mediation, or at any time prior to
agreeing to the essential terms of the Parties’ Settlement (as defined in Paragraph 22).

          K. Throughout the Litigation, and prior to and after the mediation, Class Counsel (as
defined in Paragraph 4) conducted an examination and investigation of the facts and law relating
to the matters set forth in the Amended Complaint and engaged in numerous discussions with
Defendants regarding the claims therein.

         L. The Parties now agree to settle the Litigation in its entirety, without any
admission of liability, with respect to all Released Claims (as defined in Paragraph 56) of the
Settlement Class.      The Parties intend this Agreement to bind the Settlement Class
Representative, Lincare, AHOM, and all Settlement Class Members (as defined in Paragraph 24)
who do not timely and properly exclude themselves from the Settlement.

        NOW, THEREFORE, in light of the foregoing, for good and valuable consideration, the
receipt of which is hereby mutually acknowledged, it is hereby stipulated and agreed by the
Parties that the Litigation be settled, compromised, and dismissed on the merits and with
prejudice as to Defendants, subject to Court approval as required by Federal Rule of Civil
Procedure 23, on the following terms and conditions:

                                     II.     DEFINITIONS

       In addition to the terms defined at various points within this Agreement, the following
defined terms apply throughout this Agreement:

              1.    “Burglary” means the break-in and theft that occurred on or about January
6, 2017, at AHOM’s Newark, Delaware facility.

                2.    “Claims Deadline” means ninety (90) days after the Notice Deadline.

             3.      “Claim Form” or “Claim” means the form Settlement Class Members
must submit to be eligible for relief under the terms of the Settlement. The proposed Claim
Form, which may be modified for formatting purposes, is attached hereto as Exhibit A.

                4.      “Class Counsel” refers to the following attorneys who are counsel for
Plaintiff and seek to be appointed as counsel for the Settlement Class:



                                              –3–
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 4 of 29 PageID 438



                      MORGAN & MORGAN COMPLEX LITIGATION GROUP
                      John A. Yanchunis
                      Ryan J. McGee
                      201 N. Franklin Street, 7th Floor
                      Tampa, Florida 33602
                      Telephone: (813) 223-5505
                      Facsimile: (813) 223-5402
                      Email: jyanchunis@ForThePeople.com
                              rmcgee@ForThePeople.com

                              – and –

                       LEVIN SEDRAN BERMAN LLP
                       Charlie Schaffer
                       Daniel C. Levin
                       510 Walnut Street, Suite 500
                       Philadelphia, PA 19106
                       Telephone: (215) 592-1500
                       Facsimile: (215) 592-4663
                       Email: CSchaffer@lfsblaw.com
                              DLevin@lfsblaw.com

               5.     “Court” refers to the Honorable Elizabeth A. Kovachevich, United States
District Court Judge for the Middle District of Florida, Tampa Division, or such other judge to
whom the Litigation may be assigned.

                6.      “Days” means calendar days, except, when computing any period of time
prescribed or allowed by this Agreement, does not include the day of the act, event, or default
from which the designated period of time begins to run. Further, when computing any period of
time prescribed or allowed by this Agreement, “Days” includes the last day of the period unless
it is a Saturday, a Sunday, or a federal legal holiday, in which event the period runs until the end
of the next day that is not a Saturday, Sunday, or federal legal holiday.

                7.     “Effective Date” means the first business day after which all of the
following events have occurred: (a) Class Counsel and Defendants’ counsel have executed this
Agreement; (b) the Court has entered a Final Judgment; and (c) the time in which to seek review,
rehearing, or appeal of the Final Judgment has expired without any review, rehearing or appeal
having been sought or taken, i.e., thirty (30) days after entry of the Final Judgment, or the
Settlement is affirmed on appeal or review without material change, no other appeal or petition
for rehearing or review is pending, and the time period during which further petition for hearing,
review, appeal, or certiorari could be taken has finally expired. The Effective Date shall not be
altered in the event the Court declines to approve, in whole or in part, the payment of attorneys’
fees and expenses in the amounts requested by Class Counsel. Further, the Effective Date shall
not be altered in the event that an appeal is filed with the sole issue on appeal being the Fee and
Expense Award awarded to Class Counsel (as defined in Paragraph 61) or the Service Award (as
defined in paragraph 60).


                                               –4–
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 5 of 29 PageID 439



                8.      “Eligible Incident” means an incident of fraud perpetrated on a Settlement
Class Member, which occurred between January 6, 2017, through the date of the Notice (as
defined in paragraph 12), and which is fairly traceable to the Burglary. Eligible Incidents
include and are limited to the following: (i) the opening of a fraudulent/false loan (including, but
not limited to, for example, a mortgage, student loan, health services loan, and automotive loan)
using a Settlement Class Member’s name or PII (as defined in Paragraph 18); (ii) the opening of
a fraudulent or false credit or debit card using a Settlement Class Member’s name or PII; (iii) any
fraud related to attempted extensions of credit or purchases using a fraudulent credit or debit
card; (iv) the filing of a fraudulent/false unemployment claim using a Settlement Class
Member’s name or PII; (v) fraudulent changes of a Settlement Class Member’s mail address
using a Settlement Class Member’s name or PII; (vi) the fraudulent issuance of a passport using
a Settlement Class Member’s name or PII; and (vii) the fraudulent issuance of a driver’s license
using a Settlement Class Member’s name or PII. Eligible Incidents do not include (i) incidents
of fraudulent charges on credit cards in existence before the Burglary, (ii) incidents of identity
theft relating to the filing of a false or fraudulent tax return or unauthorized request for an
Internal Revenue Service (“IRS”) tax transcript, or (iii) any Out-of-Pocket Loss (as defined in
Paragraph 17) fairly traceable to the Burglary.

               9.     “Final Approval” means the date that the Court grants final approval of the
Settlement and determines the amount of fees and expenses to be awarded to Class Counsel and
the amount of the Service Award to the Settlement Class Representative (as defined in Paragraph
60). In the event that the Court issues separate orders addressing the foregoing matters, then
Final Approval means the date of the last of such orders.

               10.    “Final Judgment” means the final judgment and order of dismissal to be
entered by the Court upon Final Approval that is the same in all material respects as set forth in
Section X.

                11.    “Lost Time” means time reasonably spent dealing with the effects of the
Burglary.

                12.    “Notice” means the forms of notice to be disseminated to Settlement Class
Members informing them, inter alia, about this Agreement; their rights to participate in the
Settlement; to opt-out, or to object to same; and to appear at the Final Approval Hearing (as
defined in paragraph 40), and instructing them on how to submit a Claim. Notice shall be
substantially in the Postcard Notice and Long Form Notice forms attached as Exhibits B and C,
respectively, to this Agreement and approved by the Court.

             13.     “Notice Deadline” means thirty (30) days after entry of the Preliminary
Approval Order (as defined in Paragraph 40).

                14.    “Notice Program” means the plan for disseminating Notice, as set forth in
this Agreement, which consists of: (i) a direct-mail postcard notice to those Settlement Class
Members for whom Defendants can ascertain a mailing address from its records with reasonable
effort, as updated using a National Change of Address database (“Mail Notice”); (ii) creation of a
Telephone Hotline (as defined in paragraph 26) and corresponding call center for Settlement
Class Members; and (iii) notice posted on the Settlement Website (as defined in Paragraph 25).

                                               –5–
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 6 of 29 PageID 440



The forms of notice shall be substantially in the Postcard Notice and Long Form Notice forms
attached as Exhibits B and C, respectively, to this Agreement and approved by the Court. The
Notice Program shall be effected in substantially the manner provided in Section IX.

                15.    “Objection Deadline” means sixty (60) days after the Notice Deadline.

                16.    “Opt-Out Deadline” means sixty (60) days after the Notice Deadline.

                17.     “Out-of-Pocket Loss” means any out-of-pocket loss or unreimbursed
charge or expense that is fairly traceable to the Burglary, which was incurred between January 6,
2017, and the date of the Notice, and which has not already been fully reimbursed by Defendants
or Equifax Credit Watch Silver. Settlement Class Members must submit Reasonable
Documentation (as defined in Paragraph 20) for all Out-of-Pocket Losses. Non-exhaustive
examples of Out-of-Pocket Loss include unreimbursed expenses related to fraud and identity
theft resulting from, or related to, the Burglary, as well as any consequential expenses related to
the Burglary, including late fees, declined payment fees, overdraft fees, returned check fees,
customer service fees, card cancellation or replacement fees, costs to place a freeze or alert on
credit reports, professional fees incurred in connection with identity theft, and costs to replace
driver’s licenses, state identification cards, or social security cards. Out-of-Pocket Losses do not
include any losses relating to a Settlement Class Member’s purchase of identity theft service,
having had a false or fraudulent tax return filed in their name, having had an IRS tax transcript
request in their name without their authorization, or having experienced an Eligible Incident, as
addressed in Paragraphs 34(b), (c), (d), and (e), below. To recover Out-of-Pocket Losses,
Settlement Class Members also must attest that they have no knowledge of incidents of identity
theft (other than fraudulent credit card activity) during the three years prior to 2017.

               18.     “Personally Identifiable Information” or “PII” means identifiable
information including, without limitation, name, address, telephone number, birthday, social
security number, financial information, payment card account numbers, expiration dates, card
verification values, health information, diagnosis codes, and insurance information potentially
compromised as a result of the Burglary.

               19.     “Plaintiff’s Counsel” refers to the attorneys of record who have appeared
on behalf of and as counsel for the Plaintiff in this Litigation:


                      MORGAN & MORGAN COMPLEX LITIGATION GROUP
                      John A. Yanchunis
                      Florida Bar No. 324681
                      Ryan J. McGee
                      Florida Bar No. 064957
                      201 N. Franklin Street, 7th Floor
                      Tampa, Florida 33602
                      Telephone: (813) 223-5505
                      Facsimile: (813) 223-5402
                      Email: jyanchunis@ForThePeople.com
                              rmcgee@ForThePeople.com


                                               –6–
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 7 of 29 PageID 441



                             – and –

                      LEVIN SEDRAN BERMAN LLP
                      Charlie Schaffer
                      Daniel C. Levin
                      510 Walnut Street, Suite 500
                      Philadelphia, PA 19106
                      Telephone: (215) 592-1500
                      Facsimile: (215) 592-4663
                      Email: CSchaffer@lfsblaw.com
                             DLevin@lfsblaw.com

               20.     “Reasonable Documentation” means documentation submitted by a
Settlement Class Member in support of either an Out-of-Pocket Loss Claim or Eligible Incident
Claim, which tends to show that the Out-of-Pocket Loss or Eligible Incident in question is fairly
traceable to the Burglary. Non-exhaustive examples of Reasonable Documentation include
credit card statements, bank statements, invoices, official governmental correspondence, and
receipts. A valid Claim, other than a request for Lost Time, cannot be supported solely by a
personal certification, declaration, or affidavit from the claimant or the claimant’s
representative(s), but such information may be considered with other Reasonable
Documentation.

               21.    “Releasing Parties” means the Settlement Class Representative, all
Settlement Class Members who do not timely and properly exclude themselves by “opting out”
from the Settlement, and each of their respective heirs, assigns, beneficiaries, and successors.

                22.    “Settlement” means the settlement into which the Parties have entered to
resolve the Litigation. The terms of the Settlement are as set forth in this Agreement, including
the exhibits hereto.

                23.   “Settlement Administrator” means Epiq Systems, Inc.

                24.     “Settlement Class Members” or “Settlement Class” means all persons who
fall within the settlement class definition set forth in Paragraph 27.

               25.    “Settlement Website” means the website that the Settlement Administrator
will establish as soon as practicable following issuance of the Preliminary Approval Order (as
defined in Paragraph 40), but prior to the commencement of the Notice Program, as a means for
Settlement Class Members to obtain notice of and information about the Settlement, through and
including hyperlinked access to this Agreement, the Notice, the Preliminarily Approval Order,
the Claim Form, the Amended Complaint, and such other documents as Class Counsel and
Defendants agree to post, or that the Court orders posted, on the website. These documents shall
remain on the Settlement Website at least until Final Approval. The Settlement Website shall
include an “Important Dates” section that prominently lists the notable dates and deadlines
concerning the Settlement, as set forth herein. The URL of the Settlement Website, if available,
shall be www.AHOMSettlement.com. If this URL is unavailable, the Settlement Website URL
will be agreed upon by Class Counsel and Defendants. Settlement Class Members shall be able

                                              –7–
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 8 of 29 PageID 442



to submit Claim Forms electronically via the Settlement Website. The Settlement Website shall
not include any advertising and shall remain operational until at least thirty (30) days after the
Claims Deadline.

              26.     “Telephone Hotline” means the toll-free telephone number that the
Settlement Administrator will establish as soon as practicable following issuance of the
Preliminary Approval Order, but prior to the commencement of the Notice Program, as a means
for Settlement Class Members to obtain notice of and information about the Settlement.
Settlement Class Members shall be able to request a mailed copy of Claim Forms telephonically
via the Telephone Hotline. The Telephone Hotline shall not include any advertising and shall
remain operational until at least thirty (30) days after the Claims Deadline.

                              III.    SETTLEMENT CLASS

                 27.   For settlement purposes only, the Parties agree that the Court should
certify the following Settlement Class pursuant to Fed. R. Civ. P. 23(b)(3), defined as:

                All individuals in the United States who are current or former
                patients or customers of Defendants, whose PII was stored on the
                unencrypted hard drives stolen from Defendants’ Newark,
                Delaware location on or about January 6, 2017, and who suffered
                injury or harm resulting from the dissemination of their PII.

If for any reason whatsoever this Settlement is not finalized or the Settlement as detailed in this
Agreement is not finally approved by the Court, the certification of the Settlement Class shall be
void, and the Parties and the Litigation will return to the status as it existed on November 6,
2019, and no doctrine of waiver, estoppel, or preclusion will be asserted based on this Agreement
or the Settlement terms contained herein, in any proceedings, in support of or in response to any
motion seeking class certification, or otherwise asserted at any other stage of the Litigation or in
any other proceeding.

                28.    Excluded from the Settlement Class is the Judge presiding over this
Litigation, the Judge’s immediate family members, and any members of the Judge’s judicial
staff, the officers and directors of Defendants and their immediate family members, Class
Counsel and their immediate family members, and persons who timely and validly request
exclusion from the Settlement Class, and the legal representatives of each of these excluded
categories of persons.

                29.     For settlement purposes only, Class Counsel shall seek, and Defendants
shall not oppose, the appointment of MORGAN & MORGAN COMPLEX LITIGATION
GROUP and LEVIN SEDRAN BERMAN LLP as Class Counsel and appointment of Plaintiff
Joseph Kuss as settlement class representative (“Settlement Class Representative”). The
Settlement Class Representative will move for certification of the Settlement Class
contemporaneously with his motion for preliminary approval of the Settlement. Subject to the
provisions set forth in Paragraphs 27, above, and 32, 33, and 67, below, Defendants agree not to
contest certification of the Settlement Class.



                                               –8–
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 9 of 29 PageID 443



                              IV.    NO ADMISSION OF LIABILITY

               30.     Defendants vigorously dispute the claims alleged in the Litigation and do
not by this Agreement or otherwise admit any liability or wrongdoing of any kind. Defendants
have agreed to enter into this Agreement solely to avoid the further expense, inconvenience, and
distraction of burdensome and protracted litigation, and to be completely free of any further
claims that were asserted or could have been asserted in the Litigation.

               31.      Class Counsel and Settlement Class Representative believe that the claims
asserted in the Litigation have merit, and they have examined and considered the benefits to be
obtained under the proposed Settlement set forth in this Agreement and the risks associated with
the continued prosecution of the Litigation. Class Counsel and the Settlement Class
Representative have concluded that the proposed Settlement set forth in this Agreement is fair,
adequate, reasonable, and in the best interests of the Settlement Class Members.

               32.   The Parties understand and acknowledge that this Agreement constitutes a
compromise and settlement of disputed claims. No action taken by the Parties either previously
or in connection with the negotiations or proceedings connected with this Agreement shall be
deemed or construed to be an admission of the truth or falsity of any claims or defenses
heretofore made, or an acknowledgment or admission by any party of any fault, liability, or
wrongdoing of any kind whatsoever.


                33.    Neither the Settlement, nor any act performed or document executed
pursuant to or in furtherance of the Settlement: (i) is or may be deemed to be, or may be used as,
an admission of, or evidence of, the validity of any claim made by Plaintiff or Settlement Class
Members, or of any wrongdoing or liability of the Released Parties; or (ii) is or may be deemed
to be, or may be used as, an admission of, or evidence of, any fault or omission of any of the
Released Parties, in the Litigation or in any proceeding in any court, administrative agency, or
other tribunal.

                              V.     SETTLEMENT CONSIDERATION

        34.    In exchange for Plaintiff’s and Settlement Class Members’ release of claims as set
forth in Section XI, Defendants will provide the following relief as part of the Settlement, as
described in further detail below: (i) Extended Identity Theft Protection, (ii) Reimbursement for
Self-Paid Identity Theft Protection, (iii) Payment for False or Fraudulent Tax Returns, (iv)
Payment for IRS Tax Transcript Requests, (v) Payment for Eligible Incident Claims, (vi)
Payment for Out of-Pocket Losses, (vii) Non-Monetary Relief, which includes AHOM’s
adoption and maintenance of certain Enhanced Data Security Measures (as defined in Paragraph
36); and (viii) Additional Class Benefits, which include Defendants’ agreement to pay,
separately from and in addition to all other consideration and relief provided or offered by
Defendants as part of the Settlement, the costs of administration of the Settlement and Class
Notice, any Service Award approved for or awarded to the Settlement Class Representative (as
defined in Paragraph 60), and any Fee and Expense Award approved for or awarded to Class
Counsel (as defined in Paragraph 61).



                                              –9–
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 10 of 29 PageID 444



     Defendants shall make available the following compensation to Settlement Class
Members who submit valid and timely proofs of claim:

                a.   Extended Identity Theft Protection. Defendants previously offered all
                     Settlement Class Members 12 months of identity theft protection services
                     through Equifax Credit Watch Silver. Defendants will extend the
                     coverage of Equifax Credit Watch Silver (or its equivalent if this service is
                     no longer being supported by Equifax) for an additional 24 months,
                     commencing within thirty (30) days of the Effective Date of the
                     Settlement. The Equifax Credit Watch Silver coverage (or its equivalent)
                     will include, among other things, (i) comprehensive credit file monitoring
                     of Settlement Class Members’ Equifax credit report with daily notification
                     of key changes; (ii) wireless and customizable alerts; (iii) monthly credit
                     monitoring reporting options; (iv) one initial online credit report; (iv)
                     automatic fraud alerts; (v) ID Theft reimbursement insurance up to
                     $25,000 (policy limitations and exclusions may apply); and (vi) unlimited
                     access to a toll-free customer care hotline. All eligible Settlement Class
                     Members who submit a valid Claim Form requesting the Equifax Credit
                     Watch Silver package shall receive enrollment instructions from the
                     Settlement Administrator and be eligible to receive two years of the
                     foregoing complimentary services commencing within thirty (30) days of
                     the Effective Date. All costs associated with the Equifax Credit Watch
                     Silver services provided in this Agreement shall be borne and separately
                     paid by Defendants.

                b.   Reimbursement of Self-Paid Identity Theft Protection. Any Settlement
                     Class Member who purchased identity theft protection on his or her own
                     initiative after January 6, 2017, through date of the Notice, may seek
                     reimbursement for the actual cost incurred for any identity theft protection
                     services, for up to twelve (12) months of his or her chosen service, not to
                     exceed One Hundred Fifty Dollars and No Cents ($150.00) per Settlement
                     Class Member (“Self-Paid Identity Theft Protection Claimant”), provided
                     however that the time period of coverage does not coincide with the
                     coverage provided in Subparagraph (a), above. To obtain reimbursement,
                     the Settlement Class Member must submit documentation to prove the
                     monthly cost incurred by him or her. Any Settlement Class Member who
                     seeks reimbursement for self-paid identity theft protection remains eligible
                     to register for the Extended Identity Theft Protection service provided for
                     in Subparagraph (a), above.

                     There will be a cap of Two Hundred Fifty Thousand Dollars and No Cents
                     ($250,000.00) for Reimbursement of Self-Paid Identity Theft Protection
                     pursuant to this subparagraph, such that the maximum payable by
                     Defendants for Reimbursement of Self-Paid Identity Theft Protection for
                     all Self-Paid Identity Theft Protection Claimants in the aggregate shall be
                     Two Hundred Fifty Thousand Dollars and No Cents ($250,000.00).
                     Defendants shall be obligated to reimburse only those claims for Self-Paid

                                            – 10 –
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 11 of 29 PageID 445



                     Identity Theft Protection that are actually made by Settlement Class
                     Members and approved pursuant to this subparagraph. Defendants thus
                     shall be obligated to expend only that portion of the Two Hundred Fifty
                     Thousand Dollars and No Cents ($250,000.00) cap referenced herein that
                     corresponds to the aggregate dollar amount of asserted and approved
                     claims for Self-Paid Identity Theft Protection.

                     In the event that the total combined dollar amount of all valid and timely
                     submitted Claims for Reimbursement of Self-Paid Identity Theft
                     Protection exceeds Two Hundred Fifty Thousand Dollars and No Cents
                     ($250,000.00) in the aggregate, the $150.00 cash reimbursement to be
                     provided to each Self-Paid Identity Theft Protection Claimant for such
                     protection shall be reduced on a pro rata basis, such that the aggregate
                     dollar amount of the cash payments to all Self-Paid Identity Theft
                     Protection Claimants equals Two Hundred Fifty Thousand Dollars and No
                     Cents ($250,000.00). The Settlement Administrator shall calculate any
                     such pro rata reduction and distribute the monetary amount on such pro
                     rata basis to the Self-Paid Identity Theft Protection Claimants.

                c.   Payment for False or Fraudulent Tax Returns. Any Settlement Class
                     Member who experienced a false or fraudulent tax return filed after
                     January 6, 2017, through the date of the Notice, will be eligible for a
                     single payment of Three Hundred Fifty Dollars and No Cents ($350.00)
                     (“Tax Fraud Claimant”). To qualify for this benefit, the Settlement Class
                     Member must provide Reasonable Documentation, issued by the Internal
                     Revenue Service or similar governmental agency, proving that a false tax
                     return was filed on behalf of that Settlement Class Member and further
                     attest that he or she has no knowledge of a false or fraudulent return
                     having been filed in his or her name during the three-year period prior to
                     2017.

                     There will be a cap of Two Hundred Fifty Thousand Dollars and No Cents
                     ($250,000.00) for payments relating to False or Fraudulent Tax Returns
                     pursuant to this subparagraph, such that the maximum payable by
                     Defendants for such payments on behalf of all Tax Fraud Claimants in the
                     aggregate shall be Two Hundred Fifty Thousand Dollars and No Cents
                     ($250,000.00). Defendants shall be obligated to reimburse only those
                     claims for False or Fraudulent Tax Returns that are actually made by
                     Settlement Class Members and approved pursuant to this subparagraph.
                     Defendants thus shall be obligated to expend only that portion of the Two
                     Hundred Fifty Thousand Dollars and No Cents ($250,000.00) cap
                     referenced herein that corresponds to the aggregate dollar amount of
                     asserted and approved claims for False or Fraudulent Tax Returns.

                     In the event that the total combined dollar amount of all valid and timely
                     submitted Claims for payments relating to False or Fraudulent Tax
                     Returns exceeds Two Hundred Fifty Thousand Dollars and No Cents

                                            – 11 –
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 12 of 29 PageID 446



                     ($250,000.00) in the aggregate, the $350.00 cash reimbursement to be
                     provided to each Tax Fraud Claimant shall be reduced on a pro rata basis,
                     such that the aggregate dollar amount of the cash payments to all Tax
                     Fraud Claimants equals Two Hundred Fifty Thousand Dollars and No
                     Cents ($250,000.00). The Settlement Administrator shall calculate any
                     such pro rata reduction and distribute the monetary amount on such pro
                     rata basis to the Tax Fraud Claimants.

                d.   Payment for IRS Tax Transcript Requests. Any Settlement Class Member
                     as to whom an IRS tax transcript was requested without his or her
                     authorization using his or her PII after January 6, 2017, through the date of
                     the Notice, and who submitted an Identity Theft Affidavit to the IRS, shall
                     be entitled to a single payment of up to One Hundred Fifty Dollars and No
                     Cents ($150.00) (“Tax Transcript Claimant”). To qualify for this benefit,
                     the Settlement Class Member must provide Reasonable Documentation
                     proving the existence of the tax transcript request, including submission of
                     the Identity Theft Affidavit, and further attest that the claimant has no
                     knowledge of an IRS tax transcript having been fraudulently requested
                     using claimant’s PII during the three-year period prior to 2017.

                     There will be a cap of One Hundred Fifty Thousand Dollars and No Cents
                     ($150,000.00) for payments relating to IRS Tax Transcript Requests
                     pursuant to this subparagraph, such that the maximum payable by
                     Defendants for such payments on behalf of all Tax Transcript Claimants in
                     the aggregate shall be One Hundred Fifty Thousand Dollars and No Cents
                     ($150,000.00). Defendants shall be obligated to reimburse only those
                     claims for IRS Tax Transcripts that are actually made by Settlement Class
                     Members and approved pursuant to this subparagraph. Defendants thus
                     shall be obligated to expend only that portion of the One Hundred Fifty
                     Thousand Dollars and No Cents ($150,000.00) cap referenced herein that
                     corresponds to the aggregate dollar amount of asserted and approved
                     claims for IRS Tax Transcripts.

                     In the event that the total combined dollar amount of all valid and timely
                     submitted Claims for payments relating to IRS Tax Transcript Requests
                     exceeds One Hundred Fifty Thousand Dollars and No Cents
                     ($150,000.00) in the aggregate, the $150.00 cash reimbursement to be
                     provided to each Tax Transcript Claimant shall be reduced on a pro rata
                     basis, such that the aggregate dollar amount of the cash payments to all
                     Tax Transcript Claimants equals One Hundred Fifty Thousand Dollars and
                     No Cents ($150,000.00). The Settlement Administrator shall calculate any
                     such pro rata reduction and distribute the monetary amount on such pro
                     rata basis to the Tax Transcript Claimants.


                e.   Eligible Incident Claims. Settlement Class Members who experienced one
                     or more Eligible Incident(s), other than the filing of a false or fraudulent

                                            – 12 –
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 13 of 29 PageID 447



                     tax return or unauthorized request for an IRS tax transcript, after January
                     6, 2017, through the date of the Notice, shall be entitled to receive a single
                     payment of Two Hundred Fifty Dollars and No Cents ($250.00) (“Eligible
                     Incident Claimant”). An amount up to, but not exceeding, One Hundred
                     Fifty Thousand Dollars and No Cents ($150,000.00) shall be used to
                     compensate Settlement Class Members who experienced an Eligible
                     Incident.

                     To be eligible to receive Two Hundred Fifty Dollars and No Cents
                     ($250.00) pursuant to this subparagraph, an Eligible Incident Claimant
                     must submit a valid and timely Claim Form and Reasonable
                     Documentation evidencing at least one Eligible Incident on or before the
                     Claims Deadline, must attest that he or she has no knowledge of incidents
                     of identity theft (other than fraudulent credit card activity) during the three
                     years prior to 2017, and otherwise comply with the terms of the Claim
                     Form attached hereto as Exhibit A.

                     There will be a cap of One Hundred Fifty Thousand Dollars and No Cents
                     ($150,000.00) for payments relating to Eligible Incident Claimants
                     pursuant to this subparagraph, such that the maximum payable by
                     Defendants for such payments on behalf of all Settlement Class Members
                     in the aggregate shall be One Hundred Fifty Thousand Dollars and No
                     Cents ($150,000.00). Defendants shall be obligated to reimburse only
                     those claims for Eligible Incidents that are actually made by Settlement
                     Class Members and approved pursuant to this subparagraph. Defendants
                     thus shall be obligated to expend only that portion of the One Hundred
                     Fifty Thousand Dollars and No Cents ($150,000.00) cap referenced herein
                     that corresponds to the aggregate dollar amount of asserted and approved
                     claims for Eligible Incidents.

                     In the event that the total combined dollar amount of all valid and timely
                     submitted Eligible Incident Claims (which individually shall not exceed
                     Two Hundred and Fifty Dollars and No Cents ($250.00) per Eligible
                     Incident Claimant), exceeds One Hundred Fifty Thousand Dollars and No
                     Cents ($150,000.00) in the aggregate, the Two Hundred and Fifty Dollars
                     and No Cents ($250.00) cash payment to be provided to each Eligible
                     Incident Claimant shall be reduced on a pro rata basis, such that the
                     aggregate dollar amount of the cash payments to all Eligible Incident
                     Claimants equals One Hundred Fifty Thousand Dollars and No Cents
                     ($150,000.00). The Settlement Administrator shall calculate any such pro
                     rata reduction and distribute the monetary amount on such pro rata basis to
                     the Eligible Incident Claimants.

                f.   Out of-Pocket Losses. Settlement Class members who claim they suffered
                     reasonable Out-of-Pocket Losses or Lost Time (other than relating to the
                     purchase of identity theft service, having had a false or fraudulent tax
                     return filed in their name, having had an IRS tax transcript request in their

                                             – 13 –
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 14 of 29 PageID 448



                 name without their authorization, or having experienced an Eligible
                 Incident, as addressed in Subparagraphs (b), (c), (d), and (e), above) as a
                 result of the Burglary shall be entitled to reimbursement in an amount not
                 to exceed a single payment of Five Hundred Dollars and No Cents
                 ($500.00), subject to the terms and conditions set forth herein and in the
                 Claim Form attached hereto as Exhibit A (“Out-of-Pocket Loss
                 Claimant”). Payments for Out-of-Pocket Loss claims, including Lost
                 Time, shall be capped at Five Hundred Dollars and No Cents ($500.00)
                 per each eligible Out-of-Pocket Loss Claimant. To be eligible to receive
                 up to, but not exceeding, Five Hundred Dollars and No Cents ($500.00)
                 pursuant to this subparagraph, an Out-of-Pocket Loss Claimant must
                 submit a valid and timely Claim Form and Reasonable Documentation
                 supporting the claim for Out-of-Pocket Losses on or before the Claims
                 Deadline, and such Claim Form must be approved by the Settlement
                 Administrator. As part of Out-of-Pocket Losses, and included in the
                 foregoing Five Hundred Dollars and No Cents ($500.00) cap, Settlement
                 Class Members can submit a self-verifying statement under penalty of
                 perjury for Lost Time and be reimbursed for up to three (3) hours at
                 Fifteen Dollars per hour ($15/hour) under this claim. An Out-of-Pocket
                 Loss Claimant seeking relief who successfully qualifies for relief under
                 Subparagraphs (b), (c), (d), or (e), above, and who also files a claim under
                 this subparagraph, shall not be entitled to seek Lost Time associated with
                 the incidents listed in Subparagraphs (b), (c), (d), or (e), above.

                 To be eligible to receive up to Five Hundred Dollars and No Cents
                 ($500.00) pursuant to this subparagraph, a Claimant must submit a valid
                 and timely Claim Form and Reasonable Documentation, must attest that
                 he or she has no knowledge of incidents of identity theft (other than
                 fraudulent credit card activity) during the three years prior to 2017, and
                 otherwise comply with the terms of the Claim Form attached hereto as
                 Exhibit A.

                 There will be a cap of Two Hundred Thousand Dollars and No Cents
                 ($200,000.00) for payments relating to Out-of-Pocket Losses pursuant to
                 this subparagraph, such that the maximum payable by Defendants for such
                 payments on behalf of all Out-of-Pocket Loss Claimants in the aggregate
                 shall be Two Hundred Thousand Dollars and No Cents ($200,000.00).
                 Defendants shall be obligated to reimburse only those claims for Out-of-
                 Pocket Losses that are actually made by Settlement Class Members and
                 approved pursuant to this subparagraph. Defendants thus shall be
                 obligated to expend only that portion of the Two Hundred Thousand
                 Dollars and No Cents ($200,000.00) cap referenced herein that
                 corresponds to the aggregate dollar amount of asserted and approved
                 claims for Out-of-Pocket Losses.

                 In the event that the total combined dollar amount of all valid and timely
                 submitted Out-of-Pocket Loss Claims (which individually shall not exceed

                                        – 14 –
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 15 of 29 PageID 449



                      Five Hundred Dollars and No Cents ($500.00) per Out-of-Pocket Loss
                      claim, including Lost Time), exceeds Two Hundred Thousand Dollars and
                      No Cents ($200,000.00) in the aggregate, the cash payment to be provided
                      to each Out-of-Pocket Loss Claimant shall be reduced on a pro rata basis,
                      such that the aggregate dollar amount of the cash payments to all Out-of-
                      Pocket Loss Claimants equals Two Hundred Thousand Dollars and No
                      Cents ($200,000.00). The Settlement Administrator shall calculate any
                      such pro rata reduction and distribute the monetary amount on such pro
                      rata basis to the Out-of-Pocket Loss Claimants.

                35.    Qualified Settlement Fund Status. The monies used to pay the claims
authorized in the immediately preceding paragraph, consistent with the separate monetary caps
for each category of claims shall constitute a Court-approved Qualified Settlement Fund for
federal tax purposes pursuant to Treas. Reg. § 1.468B-1, as necessary. The Settlement
Administrator shall be responsible for all administrative, accounting, and tax compliance
activities in connection with the monies used to pay the claims and the monies deposited with the
Settlement Administrator, including any filing necessary to obtain Qualified Settlement Fund
status pursuant to Treas. Reg. § l.468B-l. Defendants shall provide to the Settlement
Administrator any documentation necessary to facilitate obtaining Qualified Settlement Fund
status pursuant to Treas. Reg. § 1.468B-l. All taxes on income or interest generated by the
monies used to pay the claims, if any, shall be paid out before the payment of any claims
provided in Paragraph 34, above.

                36.   Non-Monetary Relief (Enhanced Data Security Measures). In exchange
for Plaintiff’s and Settlement Class Members’ release of claims as set forth in Section XI,
Defendants further have implemented, and/or have agreed to implement, and agree to maintain,
security measures to protect the PII of their patients for a period of no less than two (2) years
after the Effective Date (“Enhanced Data Security Measures”). The Enhanced Data Security
Measures include the following:

                a.    Data Risk Assessment. Defendants perform, and will continue to perform,
                      an external HIPAA Risk Assessment at least every two (2) years, as well
                      as an Annual Risk Analysis, that identifies material internal and external
                      risks to the security of patients’ PII stored on Defendants’ systems.

                b.    Head of Information Technology (“IT”). Defendants will continue to
                      maintain a Head of IT to coordinate and be responsible for the company’s
                      program(s) to protect the security of patients’ PII. The Head of IT shall
                      also be responsible for implementing and monitoring the company’s data
                      security incident response program(s). The Head of IT shall have training
                      on pertinent cybersecurity, risk management, and data breach and security
                      incident response issues.

                c.    Employee Education and Training. Defendants have provided and will
                      continue to provide training and/or guidance to educate its workforce on
                      an annual basis concerning the following: (i) information security issues;
                      (ii) privacy awareness and the importance of protecting PII; and (iii) the

                                             – 15 –
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 16 of 29 PageID 450



                      importance of encrypting PII.

                              VI.    DISTRIBUTION PLAN AND CLAIMS PROCESS

              37.     Settlement Class Members are eligible to receive monetary relief as
provided in Paragraph 34 by submitting a valid and timely Claim Form supported by Reasonable
Documentation and/or proper attestation. In order to be deemed timely, Claim Forms must be
submitted or postmarked by the Claims Deadline. There will be no obligation to honor or make
any payment in connection with any Claim Forms submitted or postmarked after the Claims
Deadline, even if such Claim Form otherwise would be valid. The Settlement Administrator will
issue all monetary payments to claimants, as provided in Paragraph 34, no later than One
Hundred and Eighty (180) days after the Effective Date, in the form of a mailed check.


               38.     To the extent any claims checks issued to Settlement Class Members for
Claims authorized under Paragraph 34 above have not been redeemed or cashed by the One
Hundred and Eighty-Fifth (185th) day following the mailing of the last Settlement Class Member
Claims check, those additional monies corresponding to the unredeemed and uncashed claims
checks shall be awarded to The American Lung Association or any other recipient the selected
by the Court should it request another recipient, in which case the parties will provide the Court
with several qualified candidates.

                 39.    For each Claim Form submitted, the Settlement Administrator shall verify
that each claimant who submits a Claim Form is in fact a Settlement Class Member, and shall
have the discretion and authority to determine whether and to what extent the claimant is entitled
to a cash payment for his or her Claim, based on the submission of a valid and timely Claim
Form, any Reasonable Documentation, and the other criteria set forth herein. To the extent the
Settlement Administrator determines a Claim Form is deficient in whole or part (including any
deficiency relating to the submission of supporting documentation), within ten (10) days of
making such a determination, the Settlement Administrator shall notify the Settlement Class
Member of the deficiencies and give the Settlement Class Member twenty (20) days to cure the
deficiencies. Such notice shall inform the Settlement Class Member that he or she can attempt to
cure the deficiencies outlined in the notice. The determination of the Settlement Administrator
as to the validity or permissibility of a claim shall be final.

                              VII.   PRELIMINARY APPROVAL

                40.    Upon execution of this Agreement by the Parties, Class Counsel shall
promptly file a motion with the Court seeking an order granting preliminary approval of this
Settlement (“Preliminary Approval Order”), substantially in the form attached hereto as Exhibit
E. The motion for preliminary approval shall request that the Court: (i) preliminarily approve the
terms of the Settlement as within the range of fair, adequate, and reasonable; (ii) provisionally
certify the Settlement Class pursuant to Federal Rule of Civil Procedure 23(b)(3) and (e) for
settlement purposes only; (iii) approve the Notice Program set forth herein and approve the form
and content of the Notice; (iv) approve the procedures set forth in Section IX for Settlement
Class Members to exclude themselves from the Settlement Class or to object to the Settlement;
(v) stay all proceedings in the Litigation unrelated to the Settlement, pending Final Approval of


                                              – 16 –
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 17 of 29 PageID 451



the Settlement; (vi) stay and/or enjoin, pending Final Approval of the Settlement, any actions
brought by Settlement Class Members concerning a Released Claim (as defined in Paragraph
56); (vii) appoint settlement class representatives and settlement class counsel; and (viii)
schedule a Final Approval hearing for a time and date convenient for the Court, at which the
Court will conduct an inquiry into the fairness of the Settlement, determine whether it was made
in good faith and should be finally approved, and determine whether to approve Class Counsel’s
application for attorneys’ fees and expenses and Service Award (“Final Approval Hearing”).

                41.      Defendants shall provide notice of the Settlement to the appropriate state
or federal officials in accordance with the Class Action Fairness Act of 2005 (“CAFA”).

                              VIII. SETTLEMENT ADMINISTRATOR

                42.     The Settlement Administrator shall administer various aspects of the
Settlement as provided in Section VI, and perform such other functions as are specified for the
Settlement Administrator elsewhere in this Agreement, including, but not limited to: (i)
overseeing administration of the funds paid by Defendants to Settlement Class Members; (ii)
providing Mail Notice to Settlement Class Members as described in Section IX; (iii) establishing
and operating the Settlement Website and the Telephone Hotline; (iv) administering the Claims
processes; (v) approving and disapproving Claims submitted pursuant to the Claim Forms, and
(vi) distributing cash payments according to the processes and criteria set forth herein and in the
exhibits hereto.

                43.     The duties of the Settlement Administrator, in addition to other
responsibilities that are described in this Agreement, include:

                a.    Obtaining from Defendants the name and mailing address of Settlement
                      Class Members for the purpose of sending Mail Notice to Settlement Class
                      Members to the extent that such information is reasonably available from
                      Defendants’ records and updating the addresses using a National Change
                      of Address database;

                b.    Obtaining from Defendants information necessary to establish a
                      reasonably practical procedure to verify Settlement Class Members who,
                      during the period beginning on or about January 6, 2017, and continuing
                      through the present, might have had their PII, including names, addresses,
                      social security numbers, and/or W-2 information, compromised and/or
                      disseminated to a third-party or parties, without authorization or consent;

                c.    Establishing and maintaining a post office box for mailed written
                      notifications of exclusion from the Settlement Class;

                d.    Establishing and maintaining a secure Settlement Website allowing access
                      only to the Settlement Class Members, Class Counsel, Defendants’
                      counsel, and the Settlement Administrator;

                e.    Establishing and maintaining the Telephone Hotline for Settlement Class
                      Members to call with Settlement-related inquiries or request mailed copies

                                              – 17 –
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 18 of 29 PageID 452



                     of the electronic Claim Form;

                f.   Responding to any mailed Settlement Class Member inquiries;

                g.   Processing all written notifications of exclusion from the Settlement Class;

                h.   Providing weekly reports and, no later than ten (10) days after the Opt-Out
                     Deadline, a final report to Class Counsel and Defendants’ counsel, that
                     summarizes the number of written notifications of exclusions received that
                     week, the total number of written notifications of exclusions received to
                     date, and other pertinent information as requested by Class Counsel or
                     Defendants’ counsel;

                i.   In advance of the Final Approval Hearing, preparing an affidavit to submit
                     to the Court that: (i) attests to implementation of the Notice Program in
                     accordance with the Preliminary Approval Order; and (ii) identifies each
                     Settlement Class Member who timely and properly provided written
                     notification of exclusion from the Settlement Class;

                j.   Reviewing, determining the validity of, approving or disapproving, and
                     responding to all Claims submitted by Settlement Class Members,
                     pursuant to criteria set forth in Section VI and the Distribution and
                     Allocation Plan attached hereto as Exhibit D;

                k.   After the Effective Date, processing and transmitting distributions to
                     Settlement Class Members in accordance with Section VI and the exhibits
                     attached hereto;

                l.   Providing weekly reports and a final report to Class Counsel and
                     Defendants’ counsel that summarize the number of Claims since the prior
                     reporting period, the total number of Claims received to date, the number
                     of any Claims approved and denied since the prior reporting period, the
                     total number of Claims approved and denied to date, and other pertinent
                     information as requested by Class Counsel or Defendants’ counsel; and

                m.   Performing any function related to settlement administration at the agreed-
                     upon instruction of Class Counsel and Defendants’ counsel, including, but
                     not limited to, verifying that cash payments have been distributed in
                     accordance with Section VI and the exhibits attached hereto.

               44.    All costs associated with the Settlement Administrator’s provision of the
services provided for in this Agreement shall be borne by and separately paid by Defendants.
Such payment by Defendants shall be made separate from and in addition to funds paid by
Defendants to Settlement Class Members to provide monetary relief and Credit and Identity
Monitoring and Protection services, as provided for in Paragraph 34, above




                                            – 18 –
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 19 of 29 PageID 453



                              IX.     NOTICE, OPT-OUTS, AND OBJECTIONS

                45.     Upon issuance of the Preliminary Approval Order regarding the
Settlement, at the direction of Defendants, the Settlement Administrator will implement the
Notice Program provided herein, using the forms of Notice approved by the Court in the
Preliminary Approval Order, but, in any event, the Settlement Administrator will place the Mail
Notices for delivery by the Notice Deadline. The Notice will include, among other information:
(i) a short and plain statement of the background of the Litigation and description of the nature
and scope of Plaintiff’s claims; (ii) a description of the Settlement and the relief provided
thereunder; (iii) an explanation of the scope and impact of the release provided under the
Settlement; (iii) a statement that any relief to Settlement Class Members is contingent on the
Court’s approval of the Settlement; (iv) the manner and dates by which Settlement Class
Members may object to or opt-out of the Settlement; (v) the date upon which the Final Approval
Hearing will occur; and (vi) the web address of the Settlement Website at which Settlement
Class Members may access this Agreement, the Claim Form, and other related documents and
information concerning the Settlement.

                46.    The Notice Program has three components: (1) Mail Notice; (2) Notice on
the Settlement Website; and (3) the Telephone Hotline. The Settlement Administrator shall send
direct Mail Notice to all Settlement Class Members for whom Defendants can ascertain a mailing
address from its records with reasonable effort, as updated through the use of a National Change
of Address database. For any Mail Notices that are returned undeliverable with forwarding
address information, the Settlement Administrator shall re-mail the Mail Notice to the updated
address as indicated. For any Mail Notices that are returned undeliverable without forwarding
address information, the Settlement Administrator shall use reasonable efforts to identify updated
mailing addresses and shall re-mail the Mail Notice to the extent updated addresses are
identified. The Settlement Administrator need make only one attempt to re-mail any Mail Notice
that is returned as undeliverable.

                47.      The Notice shall include a procedure for a Settlement Class Member to
exclude himself or herself from the Settlement Class by notifying the Settlement Administrator
in writing of the intent to exclude himself or herself from the Settlement Class. Such written
notification must be postmarked no later than the Opt-Out Deadline, as specified in the Notice.
The written notification must include: (i) the name of this Litigation; (ii) the individual’s name
and address; (iii) a statement that he or she wants to be excluded from the Litigation; and (iv) the
individual’s signature. The Settlement Administrator shall provide the Parties with copies of all
opt-out notifications, and a final list of all who have timely and validly excluded themselves
from the Settlement Class, which Class Counsel may move to file under seal with the Court no
later than ten (10) days prior to the Final Approval Hearing. Any Settlement Class Member who
does not timely and validly exclude himself or herself shall be bound by the terms of the
Settlement.

                48.    The Notice shall also include a procedure for Settlement Class Members
to object to the Settlement and/or to Class Counsel’s application for the Fee and Expense Award
and Service Award (as defined in Paragraphs 60 and 61). Objections to the Settlement or to the
application for the Fee and Expense Award and Service Award must be filed electronically with
the Court, or mailed to the Clerk of the Court, Class Counsel, and Defendants’ counsel. For an

                                               – 19 –
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 20 of 29 PageID 454



objection to be considered by the Court, the objection must be: (i) electronically filed by the
Objection Deadline; or (ii) mailed first-class postage prepaid to the Clerk of Court, Class
Counsel, and Defendants’ counsel, at the addresses provided at the Settlement Website, and
postmarked by no later than the Objection Deadline, as specified in the Notice. For an objection
to be considered by the Court, the objection must also set forth the following:

                a.    the name of the Litigation;

                b.    the objector’s full name, address, email address, and telephone number;

                c.    an explanation of the basis upon which the objector claims to be a
                      Settlement Class Member;

                d.    all grounds for the objection, accompanied by any legal support for the
                      objection;

                e.    the identity of all counsel who represent the objector, including any former
                      or current counsel who previously represented the objector and may be
                      entitled to compensation for any reason related to the objection to the
                      Settlement, the fee application, or the application for Service Award;

                f.    the identity of all counsel representing the objector who will appear at the
                      Final Approval Hearing;

                g.    the number of times in which the objector has objected to a class action
                      settlement within the five (5) years preceding the date on which the
                      objector files the objection, the caption of each case in which the objector
                      has made such objections, and a copy of any orders related to or ruling
                      upon the objector’s prior such objections that were issued by the trial and
                      appellate courts in each listed case;

                h.    the number of times in which the objector’s counsel and/or counsel’s law
                      firm have objected to a class action settlement within the five (5) years
                      preceding the date that the objector files the objection, the caption of each
                      case in which the counsel or the firm has made such objections, and a
                      copy of any orders related to or ruling upon counsel’s or the firm’s prior
                      such objections that were issued by the trial and appellate courts in each
                      listed case;

                i.    any and all agreements that relate to the objection or the process of
                      objecting, whether written or verbal, between the objector or objector’s
                      counsel and any other person or entity;

                j.    a list of any persons who will be called to testify at the Final Approval
                      Hearing in support of the objection;

                k.    a statement confirming whether the objector intends to personally appear
                      and/or testify at the Final Approval Hearing; and

                                             – 20 –
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 21 of 29 PageID 455



                l.     the objector’s signature on the written objection (an attorney’s signature is
                       not sufficient).

              49.     The Mail Notice portion of the Notice Program shall be completed by the
Notice Deadline, excluding any re-mails for Mail Notices that are returned undeliverable.

               50.    The Settlement Administrator shall post the Notice on the Settlement
Website in the form agreed to by the Parties and approved by the Court. The Notice shall be
posted on the Settlement Website by the Notice Deadline.

              51.     Within seven (7) days after the Notice Deadline, the Settlement
Administrator shall provide Class Counsel and Defendants’ counsel with one or more affidavits
confirming that the Mail Notice, posting of Notice on the Settlement Website, and creation of the
Telephone Hotline were completed in accordance with the Parties’ instructions and the Court’s
approval. Class Counsel shall file such affidavit(s) with the Court as an exhibit to or in
conjunction with Settlement Class Representative’s motion for final approval of the Settlement.

               52.     Defendants shall pay all costs and expenses associated with providing
Notice to Settlement Class Members and the implementation of the Notice Program including,
but not limited to, the Settlement Administrator’s fees. Such payment by Defendants shall be
made separate from and in addition to funds paid by Defendants to Settlement Class Members to
provide monetary relief and Credit and Identity Monitoring and Protection services, as provided
for in Paragraph 34, above.

                                      X.      FINAL JUDGMENT

                53.    Settlement Class Representative’s motion for preliminary approval of the
Settlement will include a request to the Court for a scheduled date on which the Final Approval
Hearing will occur. By no later than thirty (30) days after the Notice Deadline, Plaintiff shall file
a motion for final approval of the Settlement and a motion for the Fee and Expense Award and
for Service Award. By no later than seven (7) days prior to the Final Approval Hearing, the
Parties shall file responses, if any, to any Settlement Class Member objections, including any
objections to the requested attorneys’ fees and expense reimbursement, and to file additional
papers in support of the Settlement or Service Award request.

               54.     At the Final Approval Hearing, the Court will consider Settlement Class
Representative’s motion for final approval of the Settlement, and Class Counsel’s application for
the Fee and Expense Award and for Service Award. In the Court’s discretion, the Court also
may hear argument at the Final Approval Hearing from any Settlement Class Members (or their
counsel) who object to the Settlement or to the application for the Fee and Expense Award and
the Service Award, provided the objectors filed timely objections that meet all of the
requirements listed in Paragraph 48, above.

              55.     At or following the Final Approval Hearing, the Court will determine
whether to enter the Final Judgment granting final approval of the Settlement, and whether to
approve Class Counsel’s request for the Fee and Expense Award and the Service Award. The
proposed Final Judgment that will be filed with the motion for final approval shall be in a form
agreed upon by Class Counsel and Defendants’ counsel. Such proposed Final Judgment shall,

                                               – 21 –
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 22 of 29 PageID 456



among other things:

                a.      Determine that the Settlement is entered into in good faith, is fair,
                        adequate, and reasonable, and is in the best interests of the Settlement
                        Class;

                b.      Determine that the Settlement includes no admission of liability by
                        Defendants;

                c.      Finally certify the Settlement Class for settlement purposes only;

                d.      Determine that the Notice provided under the Notice Program satisfied
                        Due Process requirements and Rule 23 by providing due, adequate, and
                        sufficient notice to the Settlement Class;

                e.      Dismiss the Litigation with prejudice;

                f.      Bar and enjoin the Releasing Parties from asserting any of the Released
                        Claims, as set forth in Section XI, including during the pendency of any
                        appeal from the Final Judgment;

                g.      Release Defendants from the Released Claims, as set forth in Section XI;

                h.      Reserve the Court’s continuing and exclusive jurisdiction over
                        Defendants, and all Settlement Class Members (including all objectors),
                        to administer, supervise, construe, and enforce this Agreement in
                        accordance with its terms; and

                i.      Contain a finding that, during the course of the Litigation, the
                        Parties and their respective counsel at all times complied with the
                        requirements of Rule 11 of the Federal Rules of Civil Procedure and all
                        other similar laws relating to the institution, prosecution, defense, and/or
                        settlement of this Litigation.

                               XI.     RELEASES

                  56.     As of the Effective Date, the Releasing Parties, each on behalf of himself
or herself and on behalf of his or her respective spouses, children, heirs, assigns, beneficiaries,
and successors, shall automatically be deemed to have fully and irrevocably released and forever
discharged Defendants, which includes Lincare Holdings Inc. and American HomePatient, Inc,
and each of their present and former direct and indirect, domestic and foreign parents,
subsidiaries, divisions, affiliates, predecessors, successors, and assigns, and the present and
former directors, officers, employees, agents, insurers or reinsurers, shareholders, attorneys,
advisors, consultants, representatives, partners, joint venturers, independent contractors,
wholesalers, resellers, distributors, retailers, predecessors, successors, and assigns of each of
them (collectively the “Released Parties”), jointly and severally, of and from any and all
liabilities, rights, claims, actions, causes of action, demands, damages, penalties, costs, attorneys’
fees, losses, and remedies, whether known or unknown, existing or potential, suspected or

                                               – 22 –
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 23 of 29 PageID 457



unsuspected, liquidated or unliquidated, legal, statutory, or equitable, that result from, arise out
of, are based upon, or relate to the Burglary that were or could have been alleged in the
Litigation, including, without limitation, any claims, actions, causes of action, demands,
damages, penalties, losses, or remedies relating to, based upon, resulting from, or arising out of:
(1) the theft, exposure, or disclosure of Settlement Class Members’ PII; (2) Defendants’
maintenance, retention, storage, and destruction of Settlement Class Members’ PII; (3)
Defendants’ information security policies, procedures, and practices or training; and (4)
Defendants’ notice of the Burglary to Settlement Class Members (the “Released Claims”).

                57.    For the avoidance of doubt, the Released Claims include any claims that a
Releasing Party may have under the law of any jurisdiction, including, without limitation, those
arising under state or federal law of the United States (including, without limitation, any causes
of action under the California Business & Professions Code § 17200 et seq., California Civil
Code § 1750 et seq., California Civil Code § 1798.80 et seq., California Civil Code § 56.10 et
seq., and any similar statutes or data breach notification statutes in effect in the United States or
in any state in the United States); causes of action under the common or civil laws of any state in
the United States, including but not limited to: unjust enrichment, negligence, bailment,
conversion, negligence per se, breach of contract, breach of implied contract, breach of fiduciary
duty, breach of implied covenant of good faith and fair dealing, misrepresentation (whether
fraudulent, negligent, or innocent), fraudulent concealment or nondisclosure, invasion of privacy,
public disclosure of private facts, and misappropriation of likeness and identity; any causes of
action based on trade practices provided for under any state statutes or laws; any causes of action
based on privacy rights provided for under the constitutions of the United States or of any state
in the United States; and also including, but not limited to, any and all claims in any state or
federal court of the United States, for damages, injunctive relief, restitution, disgorgement,
declaratory relief, equitable relief, attorneys’ fees and expenses, pre-judgment interest, credit or
financial account monitoring services, identity theft insurance, the creation of a fund for future
damages, statutory penalties, restitution, the appointment of a receiver, and any other form of
relief. The Released Claims do not include any claims arising from or relating to any conduct by
Defendants after the Effective Date.

       The Releasing Parties understand that the Releasing Parties are releasing Released
Claims that the Releasing Parties may not know about. Such a release is the Releasing Parties’
knowing and voluntary intent, even though the Releasing Parties recognize that someday the
Releasing Parties might learn that some or all of the facts the Releasing Parties currently believe
to be true are not true. Nevertheless, the Releasing Parties are assuming that risk and the
Releasing Parties agree that this Agreement shall remain effective in all respects in any such
case. The Releasing Parties expressly waive all rights the Releasing Parties might have under
any law that is intended to protect the Releasing Parties from waiving unknown Released Claims
and the Releasing Parties understand the significance of doing so. California Civil Code Section
1542 provides as follows:

                A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                WHICH THE CREDITOR DOES NOT KNOW OR
                SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE
                TIME OF EXECUTING THE RELEASE, WHICH IF
                KNOWN BY HIM OR HER MUST HAVE MATERIALLY

                                               – 23 –
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 24 of 29 PageID 458



                AFFECTED HIS OR HER SETTLEMENT WITH THE
                DEBTOR.

The Releasing Parties have read and understand California Civil Code Section 1542, and
expressly acknowledge and agree that any and all rights under Section 1542 of the California
Civil Code, other than any rights specifically reserved by law or regulation, are waived.

                58.     The Final Judgment shall contain a finding that, during the course of the
Litigation, the Parties and their respective counsel at all times complied with the requirements of
Rule 11 of the Federal Rules of Civil Procedure and all other similar laws relating to the
institution, prosecution, defense, or settlement of this Litigation. No Party or related person of a
Party shall assert any claims for violation of Rule 11 of the Federal Rules of Civil Procedure, or
any other similar laws relating to the institution, prosecution, defense, and/or settlement of the
Litigation. The Parties agree that the Released Claims are being settled voluntarily after
consultation with an experienced mediator and legal counsel who could assess the strengths and
weaknesses of their respective clients’ claims or defenses.

               59.    Upon entry of the Final Judgment, the Releasing Parties and Defendants
shall be enjoined from prosecuting any claim they have released in the preceding paragraphs in
any proceeding against any of the Released Parties, Plaintiffs, and their counsel, or based on any
actions taken by any of the Released Parties, Plaintiffs, or their counsel that are authorized or
required by this Agreement or by the Final Judgment. It is further agreed that the Settlement
may be used as a complete defense to any proceeding subject to this section.

                              XII.    ATTORNEYS’ FEES               AND      EXPENSES,        AND
                                      SERVICE AWARD

                60.     Plaintiff’s Counsel will ask the Court to approve, and Defendants will not
oppose, a service award not to exceed Five Thousand Dollars and No Cents ($5,000.00) for the
Settlement Class Representative, Joseph Kuss, which is intended to compensate him for his
efforts in the Litigation and commitment on behalf of the Settlement Class (“Service Award”).
Any Service Award approved shall be paid by Defendants separate from and in addition to
Defendants’ provision of funds to Settlement Class Members for monetary relief and Credit and
Identity Monitoring and Protection services, as provided for in Paragraph 34, above. Any
Service Award approved shall be payable consistent with the timing for paying the Fee and
Expense Award, as described in Paragraph 62.

                61.    Defendants agree that Class Counsel may seek an award of attorneys’
fees, costs, and expenses in this action, subject to Court approval (“Fee and Expense Award”).
Class Counsel asserts that a Fee and Expense Award of Three Hundred Twenty-Five Thousand
Dollars and No Cents ($325,000.00) represents fair compensation to Class Counsel for the risks
they undertook in commencing and prosecuting the Litigation on a contingency basis, and for the
benefits obtained for and conferred upon Plaintiff and the Settlement Class through prosecution
of the Litigation and negotiation of the Settlement. Class Counsel agrees not to seek a Fee and
Expense Award that exceeds Three Hundred Twenty-Five Thousand Dollars and No Cents
($325,000.00). Defendants waive their right to object to or oppose Class Counsel’s request for a
Fee and Expense Award so long as such request does not exceed Three Hundred Twenty-Five

                                               – 24 –
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 25 of 29 PageID 459



Thousand Dollars and No Cents ($325,000.00); provided, however, that Defendants reserve the
right to object to Class Counsel’s request for the Fee and Expense Award to the extent such
request exceeds the agreed-upon Fee and Expense Award of Three Hundred Twenty-Five
Thousand Dollars and No Cents ($325,000.00). The Fee and Expense Award paid to Class
Counsel will be paid by Defendants separate from and in addition to all other consideration and
relief offered or provided by Defendants as part of the Settlement, including without limitation,
Defendants’ provisions of funds to Settlement Class Members to provide monetary relief and
Credit and Identity Monitoring and Protection services, as provided for in Paragraph 34, above.

                62.    Within ten (10) business days of the later of (i) the Effective Date, (ii) a
final order approving Class Counsel’s Fee and Expense Award, or (iii) after the time for seeking
rehearing, appellate or other review of the Fee and Expense Award, the Settlement Administrator
shall pay to the Morgan & Morgan Complex Litigation Group all Court-approved attorneys’
fees, costs, and expenses. In the event that the amount of the Fee and Expense Award awarded
by the Court is reduced on appeal, the Settlement Administrator shall pay only the reduced
amount of the Fee and Expense Award awarded by the Court. The payment of the Fee and
Expense Award awarded by the Court shall be made through a wired deposit by the Settlement
Administrator into the attorney client trust account for the Morgan & Morgan Complex
Litigation Group. After the Settlement Administrator has distributed the Fee and Expense
Award to the Morgan & Morgan Complex Litigation Group, Class Counsel shall solely be
responsible for allocating the Fee and Expense Award to any counsel that contributed to the
prosecution and settlement of the Litigation.

               63.     The finality or effectiveness of the Settlement and this Agreement will not
be dependent on the allocation and distribution of the Fee and Expense Award. Any disputes
regarding the allocation and distribution of the Fee and Expense Award will be handled by and
between Class Counsel and any counsel that contributed to the prosecution and settlement of the
Litigation.

               64.     In the event the Court declines to approve, in whole or in part, the
payment of the Fee and Expense Award that Class Counsel requests, the remaining provisions of
this Agreement shall remain in full force and effect. No order of the Court, or modification or
reversal or appeal of any order of the Court, concerning the Fee and Expense Award shall
constitute grounds for cancellation or termination of this Agreement.

                              XIII. TERMINATION

              65.    Defendants shall have the right to, in their sole discretion, terminate the
Agreement if more than 200 Settlement Class Members submit valid requests to opt out of the
Settlement Class. In no event will Class Counsel, the Settlement Class Representative,
Defendants’ corporate officers, or Defendants’ counsel encourage Class Members to opt-out.

               66.    This Settlement may be terminated by Settlement Class Representative or
Defendants by serving on counsel for the opposing Parties and filing with the Court a written
notice of termination within fourteen (14) days (or such longer time as may be agreed between
Class Counsel and Defendants’ counsel) after any of the following occurrences:



                                              – 25 –
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 26 of 29 PageID 460



                a.    Class Counsel and Defendants’ counsel all agree to termination before the
                      Effective Date;

                b.    The Court rejects, materially modifies, materially amends or changes, or
                      declines to preliminarily or finally approve the Settlement;

                c.    An appellate court reverses the Final Judgment, and the Settlement is not
                      reinstated and finally approved without material change by the Court on
                      remand;

                d.    The Court or any reviewing appellate court incorporates material terms or
                      provisions into, or deletes or strikes material terms or provisions from, or
                      materially modifies, amends, or changes, the Preliminary Approval Order,
                      the proposed Final Judgment, or the Settlement; or

                e.    The Effective Date does not occur.

                67.     In the event of a termination as provided in Paragraph 65 or 66, or if the
Court disapproves, rejects, or alters any of the Settlement terms contained in this Agreement for
any reason, this Agreement shall be considered null and void, and the certification for settlement
purposes of the Settlement Class will be vacated; all of the Parties’ obligations under the
Agreement shall cease to be of any force and effect; and the Parties shall return to the status quo
ante in the Litigation as of November 6, 2019. In addition, in the event of such a termination, all
of the Parties’ respective pre-Settlement claims and defenses will be preserved.

                                      XIV. MISCELLANEOUS

               68.    Publicity. Plaintiff’s Counsel and/or the Settlement Class Representative
will not issue press releases, disseminate any statements or information via social media, or
otherwise initiate public statements regarding the Settlement. The Parties will not make
statements of any kind to any third-party regarding the Settlement prior to the filing of a motion
for preliminary approval with the Court, with the exception of the Settlement Administrator. The
Parties may make public statements to the Court as necessary to obtain preliminary or final
approval of the Settlement, and Class Counsel will not be prohibited from communicating with
any person in the Settlement Class regarding the Litigation or the Settlement. In all
communications, the Parties must comply with all confidentiality agreements in the Litigation
and not disclose information that is not a part of the public record.

                69.     Destruction of Confidential Documents.             Consistent with all
confidentiality agreements in the Litigation, the originals and all copies of all confidential
documents and/or information subject to all confidentiality agreements (“Confidential
Information”) shall be returned to the producing party within 30 days after the Effective Date.
The parties may agree in writing that certain Confidential Information may be destroyed in lieu
of being returned. Nothing in the Agreement shall require attorney work product or pleading
files to be returned or destroyed, provided that any such retained materials remain subject to the
terms of the confidentiality agreement.



                                              – 26 –
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 27 of 29 PageID 461



               70.    Change of Time Periods. The time periods and/or dates described in this
Agreement with respect to the giving of notices and hearings are subject to approval and change
by the Court, or by written agreement of Class Counsel and Defendants’ counsel and as approved
by the Court, without notice to Settlement Class Members. The Parties reserve the right, by
agreement and subject to the Court’s approval, to grant any reasonable extension of time that
might be needed to carry out any of the provisions of this Agreement.

                71.   Singular and Plurals. As used in this Agreement, all references to the
plural shall also mean the singular, and to the singular shall also mean the plural, whenever the
context so indicates.

                72.    Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the successors and assigns of the Releasing Parties and the Released Parties.

               73.    Cooperation of Parties. The Parties to this Agreement agree to cooperate
in good faith to prepare and execute all documents, to seek Court approval, defend Court
approval, and to do all things reasonably necessary to complete and effectuate the Settlement
described in this Agreement.

                74.     Obligation to Meet and Confer. Before filing any motion in the Court
raising a dispute arising out of or related to this Agreement, the Parties shall consult with each
other and certify to the Court that they have consulted in good faith.

                 75.    Integration. This Agreement (along with any Exhibits attached hereto)
constitutes a single, integrated written contract expressing the entire agreement of the Parties
relative to the subject matter hereof. No covenants, agreements, representations, or warranties of
any kind whatsoever have been made by any Party hereto, except as provided for herein (and in
any Exhibits attached hereto).

             76.     No Conflict Intended. Any inconsistency between the headings used in
this Agreement and the text of the paragraphs of this Agreement shall be resolved in favor of the
text.

              77.     Governing Law. The Agreement shall be construed in accordance with,
and be governed by, the laws of the State of Florida, without regard to the principles thereof
regarding choice of law.

               78.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which together shall constitute
one and the same instrument, even though all signatories do not sign the same counterparts.
Original signatures are not required. Any signature submitted by facsimile or through email of
an Adobe PDF shall be deemed an original.

                79.    Jurisdiction. The Court shall retain jurisdiction over the implementation,
enforcement, and performance of this Agreement, and shall have exclusive jurisdiction over any
suit, action, proceeding, or dispute arising out of or relating to this Agreement that cannot be
resolved by negotiation and agreement by counsel for the Parties. The Court shall retain
jurisdiction with respect to the administration, consummation, and enforcement of the

                                              – 27 –
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 28 of 29 PageID 462



Agreement and shall retain jurisdiction for the purpose of enforcing all terms of the Agreement.
The Court shall also retain jurisdiction over all questions and/or disputes related to the Notice
Program and the Settlement Administrator. As part of its agreement to render services in
connection with this Settlement, the Settlement Administrator shall consent to the jurisdiction of
the Court for this purpose.

               80.     Notices. All notices to Class Counsel provided for herein, shall be sent by
overnight mail to:


                      MORGAN & MORGAN COMPLEX LITIGATION GROUP
                      John A. Yanchunis
                      Ryan J. McGee
                      201 N. Franklin Street, 7th Floor
                      Tampa, Florida 33602
                      Telephone: (813) 223-5505
                      Facsimile: (813) 223-5402
                      Email: jyanchunis@ForThePeople.com
                              rmcgee@ForThePeople.com

                All notices to Defendants provided for herein, shall be sent by overnight mail to:

                       PHELPS DUNBAR LLP
                       Michael S. Hooker
                       Jason A. Pill
                       100 South Ashley Drive, Suite 1900
                       Tampa, Florida 33602
                       Telephone: (813) 472-7550
                       Facsimile: (813) 472-7570
                       Email: Michael.Hooker@phelps.com
                              Jason.Pill@phelps.com

       The notice recipients and addresses designated above may be changed by written notice.
Upon the request of any of the Parties, the Parties agree to promptly provide each other with
copies of objections, requests for exclusion, or other filings received as a result of the Notice
Program.

               81.    Authority. Any person executing this Agreement in a representative
capacity represents and warrants that he or she is fully authorized to do so and to bind the Party
on whose behalf he or she signs this Agreement to all of the terms and provisions of this
Agreement.

                82.     No Construction Against Drafter. This Agreement shall be deemed to
have been drafted by the Parties, and any rule that a document shall be interpreted against the
drafter shall not apply to this Agreement.




                                               – 28 –
PD.27209333.1
Case 8:18-cv-02348-TGW Document 48-1 Filed 11/08/19 Page 29 of 29 PageID 463




         IN WITNESS WHEREOF, the Parties have caused the Agreement to be executed by
 their duly authorized attorneys.

                                                                    e
                                                              :07ifi. . riif,L... „
                                                          , 17,
 Lincare Holdings Inc.                               Counsel for Defenda•



 Sheila Kaltetlx, Still-or Corporation Counsel
                                                          4
                                                    P ELPS DUNBAR L IFP
 Lincare                                            Michael S. Hooker
 19387 U.S. Highway 19 N.                           Jason A. Pill
 Clearwater, FL 33764                               100 South Ashley Drive, Suite 1900
                                                    Tampa, Florida 33602

 American HomePatient, Inc.

  414‘e4...
 Sheila Kaiteux, Senior Corporation Counsel
 Lincare
 19387 U.S. Highway 19 N.
 Clearwater, FL 33764


Settlement Class Counsel on behalf of Plaintiff
and the putative Class



MORGAN & MORGAN COMPLEX
LITIGATION GROUP
John A. Yanchunis
Ryan J. McGee
201 N. Franklin Street, 7th Floor
Tampa, Florida 33602




                                                 — 29 —
PD.27209333.1
